10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:18-¢\/-00317-31_}=2 Document 109 Filed 10/22/18 Page 1 of 4

 

THE HONORABLE JAMES L. ROBART
UNITED STATES DlSTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE
SRC LABS, LLC & SAINT REGIS Case No.: 2:18-cv-003l7-ILR
MOHAWK TRIBE,
PLA]NTIFFS’ UNOPPOSED MOTION l
Plaintiffs, AND H?-RQP-G-SE-Bi ORDER TO \‘
MODIFY CLAIM CONSTRUCTION `
v. y SCHEDULE
AMAZON WEB SERVICES, lNC., NOTE GN MOTION CALENDAR:
AMAZON.COM, INC., October 22, 2018
& VADATA INC.
JURY TRIAL DEMANDED
Defendants.

 

 

 

 

Plaintif`fs SRC Labs, LLC & Saint Regis l\/[ohawl< Tribe (collectively, “Plaintiffs”)
submit this motion to request the following modifications to the Court’s Claim Construction

Schedule as modified on August 30, 2018 (Dl<t. No. 103) (the “Order”).

 

 

Event Current I)eadline Modified Deadline
Joint claim chart and Prehearing 10/24/18' 10/31/18
Statement

 

 

 

 

 

Good cause exists for this extension because Plaintiffs need additional time to obtain and
cite to the transcripts of the experts that Were deposed on October 17th-20th The proposed
modifications do not change the date of the Markman hearing and Will not require modifying any
other deadlines set forth in the Court’s Order. Defendants Amazon Web Services, Inc.,

Amazon.com, Inc. & VADATA lnc. do not oppose this motion.

B L G PLLC
MOT' TO MODIFY 1700 SEVERN|ETALE/§thv\\J/E, gailsz 2100
CLAIM CONSTRUCTION SCHEDULE - l - ' SEATFLE. WA 98101

TELEPHONE: 206-357-8442

 

CASE NO. 2118-CV-00317-JLR

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cv-00317-JLR Document 109 Filed 10/22/18 Page 2 014

Dated: October 22, 2018
By: S/ Carmen E. Bremer

Carmen E. Bremer, WSBA 47,565

BREMER LAW GROUP PLLC

1700 Seventh Avenue, Suite 2100

Seattle, WA 98101

Telephone: 206.357.8442

Facsimile: 206.858.9730

Email: carmenbremer@bremerlawgroup.com

l\/lichael W. Shore (admitted pro hac vice)

Alfonso G. Chan (admitted pro hac vice)

Christopher Evans (admitted pro hac Vice)

AndreW HoWard (admitted pro hac vice)

SHORE CHAN DEPUMPO LLP

901 l\/[ain Street, Suite 3300

Dallas, TX 75202

Telephone: 214.59'3.9110

Facsimile: 214.593.9111

Email: mshore@shorechan.com
achan@shorechan.com
cevans@shorechan.com
ahoWard@shorechan.com

Attorneys for Plaintiffs SRC Labs, LLC & Saint
Regis l\/Iohawl< Tribe

MOT_ TO MODIFY , BREMER LAvv GRouP PLLC

1700 SEVENTH AvENuE, SuITE 2100

CLAll\/I CONSTRUCTION SCHEDULE - 2 - SEATTLE’ VVA 93101
TELEPHQNE. 206-357-8442
CASE NO. 2;18-CV-00317-ILR

 

 

 

 

OO\IO\

\D

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cv-00317-JLR Document 109 Filed 10/22/18 Page 3 of 4

[PRoPosED] 0R1)ER

This matter is before the Court on Plaintiffs’ Unopposed Motion to Modify Claim

Construction Schedule. The Court, having considered this matter and the record in this case,

ORDERS as follows:

 

 

 

 

 

 

 

The Motion is GRANTED i_n its entirety. »
IT IS HEREBY ORDERED THAT the claim construction deadlines are modified as '
follows
Event Current Deadline Modified Deadline
Joint claim chart and Prehearing 10/24/18 10/31/18
Statement
(ZC>
so oRDERED this §§ day 01 Q\¢s g 2018
THE H`oNo LE JAMEs L. ROBART
UNITED STA ES DISTRICT JUDGE

l\/[OT. TO l\/IODIFY
CLAIl\/I CONSTRUCTION SCHEDULE
CASE N(). 2:18-CV-00317-]LR

 

BREMER LAW GRouP PLLC

1700 SE\/ENTH AvENuE, Su1TE 2100
SEATTLE, WA98101

TELEPHONE: 206-357-8442

 

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cV-00317-JLR Document 109 Filed 10/22/18 Page 4 014

CERTIFICATE OF SERVICE
I hereby certify that on this 22nd day of October, 2018, I electronically filed the
foregoing With the Clerk of the Court using the CM/ECF system, Which Will send notification of
such filing to all counsel of record

/S/Cczrmen Bremer
Carmen Bremer

B L G PLLC
MOT` TO MODIFY 1700 SEVERNE'ALEARVE®WUE, §i)ife 2100
CLAIM CONSTRUCTION SCHEDULE - 4 - SEATTtE. WA 98101

TELEPHONE: 206-357-8442

 

CASE NO. 2318-CV-00317-ILR

 

 

 

